United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS              March 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                               No. 02-60971
                             Summary Calendar



GERMAIN MANUEL CAMEY-MIRANDA,

                                        Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75-903-238
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Germain Manuel Camey-Miranda petitions for review of an order

of the Board of Immigration Appeals affirming the Immigration

Judge’s decision to deny his application for cancellation of

removal under the Immigration and Nationality Act.          Camey contests

the   merits   of   the   BIA’s   decisions   that   he   was   statutorily

ineligible for cancellation of removal on the ground of moral

character and because he failed to demonstrate the requisite


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-60971
                                    -2-

hardship.   The Respondent contends that Camey’s petition should be

dismissed for lack of jurisdiction because the BIA’s determinations

on hardship and moral character are discretionary determinations

precluding judicial review.

     This     court   does   not   have   jurisdiction   to    review   the

Immigration    Judge’s   discretionary     determination      that   Camey’s

children would not suffer an “exceptional and extremely unusual

hardship” if Camey were deported to Guatemala.                See 8 U.S.C.

§ 1229b(b)(1)(D); 8 U.S.C. 1252(a)(2)(B)(I); Bravo v. Ashcroft, 341
F.3d 590, 592 (5th Cir. 2003).        Because the Immigration Judge’s

determination on hardship is fatal to Camey’s application, and that

determination is not reviewable, it is unnecessary to address the

Immigration Judge’s finding on moral character.

     PETITION DISMISSED.